People v Syville (2015 NY Slip Op 05706)





People v Syville


2015 NY Slip Op 05706


Decided on July 1, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 1, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2012-01830
 (Ind. No. 20725/09)

[*1]The People of the State of New York, respondent, 
vAlphonso Syville, appellant.


Lynn W. L. Fahey, New York, N.Y. (Jenin Younes of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Lori Glachman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (McKay, J.), rendered February 10, 2012, convicting him of endangering the welfare of a child (three counts) and attempted assault in the third degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the Supreme Court erred in refusing to give a justification charge concerning his use of physical force against the complainant is without merit (see Penal Law § 35.10[1]; People v Lyons, 94 AD3d 1020, 1021; People v Hall, 65 AD3d 1377, 1378; People v Jackson, 243 AD2d 653, 653). The evidence presented at the defendant's trial provided no basis for determining that the defendant reasonably believed that his use of force was necessary to defend himself against the complainant (see People v Watts, 57 NY2d 299, 302).
The defendant's remaining contentions are without merit.
BALKIN, J.P., AUSTIN, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court